EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Esatto (Reg. No. 30,749) on 15 January 2021.

The application has been amended as follows (NOTE: Only amended claims listed below): 

6. (currently amended) The non-transitory computer-readable medium according to claim 5,
	wherein a back object is displayed together with the preview screen on the display, and the back object is an object to switch from the preview screen to a previous screen, and the previous screen is a screen displayed on the display immediately before the preview screen is displayed on the display,
	wherein the output instructions cause the portable terminal to perform process comprising:	
	controlling, in response to selection of the back object via the user interface in a case where the output application is activated by the OS, the display to display the data selection screen is displayed as the previous screen; and
	controlling, in response to selection of the back object via the user interface in a case where the output application is activated by the activation source application, the activation source application to be activated in a foreground instead of the output application, wherein the foreground is in a state where a screen according to execution of the activation source application is displayed in a display area of the display,
	wherein the activation source application activated in the foreground displays a screen displayed immediately before activation of the output application, as the previous screen.[[..]]

Priority
The examiner acknowledges the priority claim to parent application 15/165,179.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144